          Case 1:20-cv-01741-RA Document 19 Filed 08/19/20 Page 1 of 2




                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
                                                                 DATE FILED: 8-19-20
SOUTHERN DISTRICT OF NEW YORK

 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,

                              Plaintiff,                              20-CV-1741 (RA)

                         v.                                                  ORDER

 LORAC COSMETICS, LLC,

                              Defendant.

RONNIE ABRAMS, United States District Judge:

       On July 28, 2020, the Clerk of Court entered a certificate of default against Lorac

Cosmetics, and on August 11, 2020, Plaintiffs moved for default judgment. Dkt. 12, 14. Upon

consideration of these documents and the supporting declaration from David Force, it is hereby:

       ORDERED that Plaintiffs shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by August 28, 2020 on Lorac by the methods described in Rule

4 of the Federal Rules of Civil Procedure. Plaintiffs shall file proof of service of these documents

with the Court.

       IT IS FURTHER ORDERED that answering papers, if any, should be served upon

Plaintiffs by September 18, 2020.

       In light of the COVID-19 crisis, the Court will not have a show cause hearing and will

instead resolve this matter on the papers. If Lorac fails to respond by September 18, 2020 or fails

to request an extension to do so, judgment will be entered for Plaintiffs.



SO ORDERED.
         Case 1:20-cv-01741-RA Document 19 Filed 08/19/20 Page 2 of 2




Dated:   August 19, 2020
         New York, New York

                                       RONNIE ABRAMS
                                       United States District Judge
